DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 25th, 2022 has been entered.

Response to Arguments
	Applicant amended claims 1, 2, 5, 8, 11, 14, 16, 29, 30, 35, 40, 41, 48, 50, 61, 62, and 68 beyond formalities, 112, and 101 Rejections.
	The pending claims are 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, 68, and 73 [Page 11 lines 1 – 7.

Applicant comments on Examiner’s use of giving notice the Application contains Trademarks / Tradenames [Page 11 lines 8 – 13].  Contrary to Applicant’s assertions, only a notice was given and not an Objection (further evidenced as the PTO-326 Summary form box 10 was NOT checked).  However, in the interest of brevity the notice will be removed.

Applicant amended the claims to address Examiner’s Claim Objections [Page 11 lines 14 – Page 12 line 4].  The Examiner reconsiders the Objections in view of the amended claims.
Regarding Examiner’s Written Description Objections [Page 11 lines 15 – 21], in the sole interest to expedite prosecution in view of cited support for the amended claims and additionally Paragraphs 110 – 115 is considered as support for the claims to fulfill Written Description requirements to address the Objection.

Applicant contends the amended claims overcomes Examiner’s 112b Rejections [Page 12 line 5 – Page 13 line 25].  The Examiner reconsiders the 112b Rejections in view of the amended claims.
The Applicant’s arguments regarding “degree of compression” [Page 12 lines 14 – 19, Page 12 line 23 – Page 13 line 15] are not persuasive as not concrete definition or evidence was presented.  However, in the sole interest to expedite prosecution the description in Specification Paragraphs 25, 58, 145, and 200 will be used to provide some semblance of metes and bounds to “degree of compression".
Applicant comments on Examiner’s Functional Analysis [Page 13 line 26 – Page 14 line 8], however, the “microprocessor” claimed is not positively recited (see claims 30 and other dependent claims – claim 29 satisfies a positive recitation of the “microprocessor”, but the thus the “microprocessor” while being a structural term fails to provide sufficient structure as only being conditionally present.  Thus, the “non-transitory computer readable medium” is the only structure positively recited in the claims (the dependent claims) that resolve the Indefinite structure issues and further is statutory subject matter to recite.  In the interest of brevity, the Functional Analysis section will be removed.

Applicant contends the amended claims overcomes Examiner’s 112d Rejections [Page 14 line 9 – Page 15 line 5].  The Examiner reconsiders the 112d Rejections in view of the amended claims.
Applicant amended the claims to address Examiner’s 101 Rejections [Page 15 lines 6 – 14].  The Applicant’s argument is unpersuasively as the “microprocessor” is not positively recited in the disputed claims [Page 15 lines 9 – 11], however a “non-transitory computer readable medium” is recited which is afforded status of connoting sufficient structure and address the 101 Rejection made regarding various terms.  Thus, the amended addressed and overcomes the 101 Rejection but not for the reasons given by the Applicant.

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
First, the Applicant the references against the claims [Page 15 lines 15 – 17].
Second, the Applicant recites the Examiner’s summary of Saxena and Rhodes before illustrating what the combination of references teach [Page 15 lines 18 – 24] and alleges the references do not teach the features of the amended claims [Page 16 lines 1 – 6].  Rhodes though in at least Table 1 teaches resolution adjustments rendering obvious a mechanism to achieve high / low compression as well as in Column 9 line 31 – Column 10 line 13 and Column 14 lines 4 – 34.  However, in the sole interest to expedite prosecution a new reference against the claims will be cited.  Additionally, Saxena Paragraphs 109 and 129 render obvious additional mechanisms to achieve compression goals (e.g. high or low compression).
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.

Third, the Applicant cites Specification Paragraphs 101 – 105 for support for the amended claims [Page 16 lines 7 – 11], however “mechanisms” are not taught in the cited Specification Paragraphs.
Fourth, the Applicant contends the other references cited against the dependent claims [Page 16 lines 12 – 19] do not teach features of the independent claims and the claims are thus allowable [Page 16 lines 20 – 22].
While the Applicant’s points may be understood, the Examiner respectfully disagrees for at least the reasons given.  However, in the sole interest to expedite prosecution a new reference against the claims is cited.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/515,002 filed June 5th, 2017).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5th, 2022 was filed before the mailing date of the First Action on the Merits (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on May 4th, 2021, June 15th, 2021, and August 10th, 2021 were filed before the mailing date of the Final Rejection (mailed November 23rd, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statements (IDS) submitted on December 3rd, 2019; April 28th, 2020; December 18th, 2020; and February 19th, 2021 were filed before the mailing date of the First Action on the Merits (mailed March 22nd, 2021).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 2, 5, 7, 8, 11, 14, 16, 29, 30, 35, 40, 41, 43, 47, 48, 50, 61, 62, 68, and 73 are objected to because of the following informalities:
Regarding claims 1, 29, 40, and 61, claim 1 (representative claim of the independent claims where similar reasoning is applied) recites “schemes” and “mechanisms” but the “mechanisms” only achieve an intended result and are not described in such a way to distinguish in scope from the “schemes” claimed.  Thus, the “schemes” and “mechanisms” in view of no controlling Specification definition appear vague and Indefinite as the metes and bounds appear Indefinite.  Additionally, the “different” requirement given for the “schemes” and “mechanisms” appears to further render the metes and bounds Indefinite.
Regarding claims 1, 29, 40, and 61, claim 1 (representative claim of the independent claims where similar reasoning is applied) recites “thereby minimize compression artefacts”, but the Specification is silent as to any criteria as to how “minimize” / minimization is determined in the selection of the compression scheme and mechanisms used to achieve such a goal.  Further, the “thereby” language appears to be an intended use / consequence of the applied schemes / mechanisms and thus appears not to carry any patentable weight.
Regarding claims 2, 5, 7, 8, 11, 14, 16, 30, 35, 41, 43, 47, 48, 50, 62, 68, and 73 depend on independent claims 1, 29, 40, and 61, but do not cure the deficiencies of the independent claims and thus are similarly Objected.

Regarding claim 2, the claimed “a compression scheme” in view of the “first and second compression schemes” appears to lack Antecedent Basis.
Regarding claim 2, the metes and bounds of the claimed “sequence of compression schemes” appears Indefinite as to what the schemes are or what the selection is made from or the order (implied if any) to reasonable understand what constitutes a sequence of compression schemes.

Regarding claim 8, the claimed “a first of the n images” [line 2], “a first image of the n images” [items x) and xii)], and “a display device” [items v) and vi)] appear to lack Antecedent Basis in view of claim 1.
Regarding claim 8, the Specification is silent regarding the claims “display parameters” thus the metes and bounds appear Indefinite and lack Written Description support.
Regarding claim 8, the Specification is silent regarding “compression quality metrics” and provides no exemplary teachings for “error metrics” or description to afford one of ordinary skill in the art the metes and bounds of the claimed subject matter and further raises lack of support in the Written Description.
Regarding claim 41, see claim 8 regarding the “display parameters” and “compression quality metrics” as claim 8 is the inverse (compression / encoding) or the pending decompression / decoding claim for similarly reasoning and thus similarly Objected.

Regarding claim 16, the claim recites “a desired degree of compression” while claims 8 and 41 recite a “set degree of compression” raising potential Antecedent basis issues.

Regarding claim 29, the claim appears to lack Antecedent Basis for “the sequence” (not introduced prior) and “the n images” (limitation a) with no prior introduction).

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 8, 29, 30, 35, 40, 41, 43, 61, 62, 68, and 73 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, et al. (US PG PUB 2016/0381398 A1 referred to as “Saxena” throughout) [Cited in Applicant’s December 3rd, 2019 IDS], and further in view of Rhodes (US Patent #8,184,069 B1 referred to as “Rhodes” throughout) [Cited in Applicant’s December 12th, 2020 IDS] and Akenine-Moller, et al. (US PG PUB 2018/0089091 A1 referred to as “Akenine” throughout).
Regarding claim 1, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
a sequence of n images within the digital content stream, wherein n is more than 1: [Saxena Figures 2, 5, and 7 – 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 5 – 6 (frame has multiple images stitched together – to combine with Figures 6 – 7 of Rhodes at least), 40 and 67 – 79 (video processed and compressed where images compose a frame such as for 360-degree viewing); Rhodes Figure 1 (see at least reference character 116), 6 (subfigures included where Figure 6C illustrates 16 images processed to form a larger image / frame rendering obvious the n >= 1 requirement of the claim), 8 as well as Column 5 lines 25 – 33, Column 13 lines 4 – 61 (areas of a larger / stitched image / ROI are divided into images for processing), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]:
a) obtaining image data for each of the n images [Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 65 – 78 (metadata is associate with each image / frame / part of an image and pixel information for compression determinations)];
b) compressing the image data for at least a first image of the n images in the sequence using a first compression scheme [Saxena Figures 2, 4 – 6 (subfigures included with an overall / composite image processed as a sequence of images / frames / ROIs), 8, and 10 (subfigures included) as well as Paragraphs 60 – 65 (partitioning into a sequence / order of frames to be associated with various compression schemes), 65 – 78 (metadata with each image / frame in the sequence to guide selection or indicate which compression scheme with high or low fidelity to use) and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included – ROI as a sequence of image to transmit), 8, and 9 as well as Column 5 lines 25 – 33, Column 13 lines 4 – Column 14 line 3 (ROIs associated with each image / area as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection of how high to compress the image including Table 1 with schemes or degrees of compressions for input images)]; and
c) compressing the image data for at least a second image of the n images using a second compression scheme, wherein the second image is subsequent to the first image [Rhodes Figures 6 – 8 (see at least Figure 6C with several images ordered) as well as Column 13 line 47 – Column 14 line 45 (ordering images / areas for compression consideration and assigning each area / image a low, medium, or high compression scheme); Akenine Figures 16 – 19 (selection of compression scheme for an image in a sequence)] and the first compression scheme is different from the second compression scheme, wherein the first and second compression schemes use different compression mechanisms to thereby minimize compression artefacts [Saxena Figures 2, 4 – 6,8, and 10 (subfigures included) as well as Paragraphs 65 – 78 (metadata with each image to guide selection or indicating compression scheme of the image with at least high or low fidelity) and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 13 lines 4 – Column 14 line 3 (ROIs associated with a sequence of image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection of how high to compress the image including Table 1 with different schemes or degrees of compressions for different input images / ROI sections to transmit as an image / frame in which resolution adjustments renders obvious a mechanism to achieve the compression scheme goal); Akenine Figures 16 – 19 (selecting compression scheme (e.g. lossy / lossless compression) per image with foveal / ROI consideration to modify teachings of Rhodes at least) as well as Paragraphs 138, 147 – 155 (assigning images lossy / lossless compression such as in Tables 1 and 2 as well as a degree / ratio of compression to achieve to modify the mechanism with error / artefact considerations), 156 – 164 (selection of compression based on bandwidth and eye tracking / foveal considerations to combine with the previous citations and ratios used with error / artefact considerations), 168 – 174 (macroblock partitioning of color channel / components as a mechanism as well as selection of a quantization parameter (minimizing number of values per block to code) or in Paragraph 174 using the “adaptive quantization lossy compression” as a mechanism to achieve the compression scheme goal)].
The motivation to combine Rhodes with Saxena is to combine features in the same / related field of invention of compressing and transmitting images for display of head worn devices / glasses [Rhodes Column 1 lines 6 – 35] in order to improve the bandwidth used in transmitting data thus improving performance of the display [Rhodes Column 1 lines 18 – 35 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
The motivation to combine Akenine with Rhodes and Saxena is to combine features in the same / similar field of invention of image processing with GPU / memory management considerations [Akenine Paragraphs 29 and 32] in order to improve GPU performance (e.g. reduce power operations / requirements) and better manage memory in the GPU while processing images with foveal considerations [Akenine Paragraphs 29, 32, 167, and 190 – 195 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Saxena, Rhodes, and Akenine which will be used throughout the Rejection.

Regarding claim 2, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
wherein the method includes at least one of: 
a) compressing each image in the sequence of n images using a compression scheme from a sequence of compression schemes [Saxena Figures 4 – 5, 9, and 13 – 14 as well as Paragraphs 62 – 66 (fidelity selection / progressing through fidelities at which to compress), 69 – 78 (compression selection considerations for images / sequences of frames / images / ROIs), 108 – 110, 114 – 119 (transmission of metadata with compression information for the sequence of images including how / scheme used for compression), and 126 – 129 (generating / transmitting compression schemes / information in metadata for sequences of images); Rhodes Figures 4 – 5, 7 and 9 as well as Column 3 lines 53 – 61 (adaptive compression schemes used), Column 9 line 31 – Column 10 line 25 (resolution selection for compression/ fidelity selection and compression rates iterated), Column 11 lines 10 – 49 (assigning compression schemes based on image data in the sequence), and Column 14 lines 5 – 45 (including Table 1 which are predefined rules / assignments where based on the image properties / desired output an appropriate compression scheme is assigned); Akenine Figures 16 – 19 as well as Paragraphs 147 – 155 (including Tables 1 and 2 with sequences / order of schemes as a function of the goal to achieve / foveal / eye tracking or gaze considerations)]; and,
b) compressing a number of sequences of n images, each sequence being compressed using a same sequence of compression schemes [Saxena Figures 4 – 5, 9, and 13 – 14 as well as Paragraphs 62 – 66 (fidelity selection / progressing through fidelities at which to compress increasing ratios or using smaller fidelities) and 69 – 78 (compression selection considerations for images / sequences of frames / images / ROIs), 108 – 110, 114 – 119 (transmission of metadata with compression information for the sequence of images including how / scheme used for compression), and 126 – 129 (generating / transmitting compression schemes / information in metadata for sequences of images); Rhodes Figures 4 – 5, 7 and 9 as well as Column 3 lines 53 – 61 (adaptive compression schemes used), Column 9 line 31 – Column 10 line 25 (resolution selection for compression/ fidelity selection and compression rates iterated), Column 11 lines 10 – 49 (assigning compression schemes based on image data in the sequence), and Column 14 lines 5 – 45 (including Table 1 which are predefined rules / assignments where based on the image properties / desired output an appropriate compression scheme is assigned); Akenine Figures 16 – 19 as well as Paragraphs 147 – 155 (including Tables 1 and 2 with sequences / order of schemes for each frame / set of images to stitch together as a function of the goal to achieve / foveal / eye tracking or gaze considerations) and 158 – 163 (further discussion on making the lossy / lossless compression schemes with a fixed selection decision)].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 5, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.
The Examiner notes the claim only requires "at least one of' options e) - i), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cite references do not teach features of the particular limitations.  The combination teaches
wherein at least one of:
e) at least one of the n images is compressed using a lossless compression scheme [Rhodes Column 13 line 46 – Column 14 line 45 (some of the images have low compression (obvious variants of lossless compression to one of ordinary skill in the art) – see at least Table 1) to be modified by Akenine Figures 16 – 19 (see decisions between lossless / lossy compression with similar consideration as Rhodes) as well as Paragraphs 147 – 155 (see Tables 1 and 2 in which lossy / lossless compression schemes are selected) and 158 – 162 (foveal considerations to compress images with lossless or lossy compression schemes)];
f) at least one of the n images is compressed using a lossy compression scheme [Rhodes Column 13 line 46 – Column 14 line 45 (some of the images have low compression (obvious variants of lossless compression to one of ordinary skill in the art) – see at least Table 1) to be modified by Akenine Figures 16 – 19 (see decisions between lossless / lossy compression with similar consideration as Rhodes) as well as Paragraphs 147 – 155 (see Tables 1 and 2 in which lossy / lossless compression schemes are selected) and 158 – 162 (foveal considerations to compress images with lossless or lossy compression schemes)];
g) at least one of the n images is uncompressed [Akenine Figures 16 – 19 (see decisions between lossless / lossy compression with similar consideration as Rhodes) as well as Paragraphs 133 – 138 (decisions to compress or not compress the data (uncompressed image)), 147 – 155 (see Tables 1 and 2 in which lossy / lossless compression schemes are selected as part of deciding if the image / area is uncompressed)];
h) at least one of the n images is discarded to reduce a frame rate [Rhodes Figures 4 – 5 as well as Column 12 line 17 – Column 6 line 3 (not time allowed to process image is within the teachings of Rhodes as part of the frame rate considerations rendering obvious the limitation to one of ordinary skill in the art)]; and,
i) at least two of the compression schemes provide a different degree of compression [See claim 1 limitation b) for citations where the cited Rhodes Table 1 provide various degrees of compression (Saxena also in fidelity selection or Akenine’s compression ratios (degrees) as would be readily obvious to one of ordinary skill in the art); Akenine Figures 16 – 19 (see decisions between lossless / lossy compression with similar consideration as Rhodes) as well as Paragraphs 147 – 155 (see Tables 1 and 2 in which lossy / lossless compression schemes are selected and different ratios / degrees of compression are given) and 158 – 162 (foveal considerations to compress images with lossless or lossy compression schemes as well as the degree / ratio of compression to achieve)].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 7, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
a) obtaining next image data for a next one of the n images [See claim 1 regarding for citations in the “a sequence of n images” limitation an additionally Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images additionally Figure 6C (sequence of images to code)), 8 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33, Column 13 lines 47 – 62, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)];
b) compressing the next image data [See claim 1 regarding for citations in the “a sequence of n images” limitation an additionally Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33 (encoding next image data), Column 13 lines 26 – 62 (compressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]; and,
c) repeating steps a) and b) for each of the n images [Saxena Figures 2, 5 – 6, 8, (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images), and 10 (subfigures included) as well as Paragraphs 40 and 67 – 77 (video processed and compressed and metadata data included with each image to be compressed / decompressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33 (encoding next image data), Column 13 lines 26 – 62 (compressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing); where further the Examiner observes MPEP2144.04VI B (Duplication of Parts) provides additional motivation / rationale rendering obvious repeating limitations a) and b) in the current claim].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 8, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.
The Examiner notes the claim only requires “at least one of” options i) – xii), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cited references do not teach features of the particular limitations.  The combination teaches
wherein the method includes, for the at least a first of the n images:
a) determining the first compression scheme from a plurality of compression schemes in accordance with at least one of [See claim 1 limitations (b) and (c) as well as Claim 2 (selection / rules for pre-defined selection of compression schemes) for citations and further see the citations in the sub-limitations below rendering the claim limitation obvious to one of ordinary skill]:
i) compression schemes used for adjacent images in the sequence of n images [See claim 5 limitation c) for citations]:
ii) a set degree of compression [See claim 1 limitation b) for citations where the cited Rhodes Table 1 provide various degrees of compression (Saxena also in fidelity selection as would be readily obvious to one of ordinary skill in the art) and further Rhodes Column 11 lines 14 – 49 (degree of compression based on other factors) and Column 14 lines 4 – 45 (varying degrees of compression of an image / part of an image) where Akenine Figures 16 – 19 (methods to determine scheme / ratio to use) as well as Tables 1 and 2 and Paragraphs 151 – 159 (Paragraph 155 renders obvious the degree / ratio of compression to use as a design choice to one of ordinary skill in the art where Paragraph 154 provide exemplary ratios / degrees)];
iii) a transmission bandwidth of a communications link used to transmit the compressed image data [Rhodes Figures 4 – 5 and 9 as well as Column 11 lines 14 – 49 (bandwidth considerations to set encoding time / compression ratio), Column 12 lines 17 – 63 (bandwidth control in communications), and Column 13 lines 4 – 46; Akenine Paragraphs 121 – 123, 173 and 188 (compression with transmission bandwidth considerations and color channel considerations)];
iv) a transmission quality of service of a communications link used to transmit the compressed image data [Saxena Paragraphs 30 – 32, 39 – 41, 109 – 110, and 116 – 118 (transmission / transmitting image considerations with quality considerations); Rhodes Figures 4 – 5 and 9 as well as Column 9 lines 26 – 55 (quality in transmission considerations), Column 11 lines 14 – 49 (bandwidth considerations to set encoding time / compression ratio), Column 12 lines 17 – 63 (bandwidth control in communications), and Column 13 lines 4 – 46; Akenine Paragraphs 121 – 123, 173 – 174, and 188 – 190 (transmission considerations affecting rate based on compression scheme used)];
v) movement of a display device [Saxena Figure 1 (HMD system – see at least reference character 100) as well as Paragraphs 41 – 44 (head movement tracked while wearing device) and Paragraphs 60 – 65; Rhodes Figures 1 – 2 (see at least reference character 116), 4 – 6 (see at least reference character 604), and 9 as well as Column 4 line 38 – Column 5 line 32 (head movement while wearing the glasses / device for display tracked), Column 8 lines 41 – 62 (head movement), and Column 13 lines 16 – 62 (movement, detected and predicted as a function of previous movement)];
vi) predicted movement of a display device [Saxena Figure 1 (HMD system – see at least reference character 100) as well as Paragraphs 41 – 44 (head movement tracked while wearing device) and Paragraphs 60 – 65 (predicted movement based on trajectories); Rhodes Figures 1 – 2 (see at least reference character 116), 4 – 6 (see at least reference character 604), and 9 as well as Column 4 line 38 – Column 5 line 32 (head movement while wearing the glasses / device for display tracked), Column 8 lines 41 – 62 (head movement), and Column 13 lines 16 – 62 (movement, detected and predicted as a function of previous movement)];
vii) image display parameters [Saxena Figures 1, 3, 8, and 10 (see at least reference character 155) as well as Paragraphs 39 – 42 (display requirements based on user / HMD orientation), 55 – 58 (display considerations / parameters), 91 – 93 (display parameters), 95 – 97 (compatibility with the display); Rhodes Figures 1, 4 – 6 (see at least reference character 600) as well as Column 8 lines 46 – 67 (time to display / transmit considerations for compression), Column 9 lines 31 – 65 (display resolution for compression consideration), Column 11 lines 4 – 33 and Column 12 lines 9 – 49 (display affecting transmission time and bandwidth considerations)];
viii) a target display resolution [Saxena Figures 1, 3, 8, and 10 (see at least reference character 155) as well as Paragraphs 39 – 42 and 65; Rhodes Figures 1, 4 – 6 (see at least reference character 600) as well as Column 8 lines 46 – 67 (time to display / transmit considerations for compression), Column 9 lines 31 – 65 (display resolution for compression consideration), Column 11 lines 4 – 33 and Column 12 lines 9 – 49 (resolution to display selected / affects compression)];
ix) a channel being processed [Saxena Paragraphs 32 and 93 (transmission channel used in combination with Rhodes); Rhodes Figures 4 – 5 and 9 as well as Column 3 lines 53 – 61 (transmission channel considerations), Column 9 lines 27 – 30 (channel considerations in encoding / decoding), Column 11 lines 14 – 49 (bandwidth considerations to set encoding time / compression ratio), Column 12 lines 17 – 63 (bandwidth control in communications), and Column 13 lines 4 – 46; Akenine Paragraphs 168 – 171 (channel / color component considerations in selecting compression scheme to use or modifying mechanisms of the compression scheme)];
x) a position of the array of pixels within the at least a first image of the n images [See the next limitation for citations];
xi) a position of the array of pixels within the at least a first image of the n images relative to a point of gaze of an observer of the at least a first image of the n images [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including those based on gaze direction)]; and,
xii) compression quality metrics [Saxena Paragraphs 39 – 41 (picture quality assessed) and 63 – 66 (fidelity / loss considerations); Rhodes Figures 4 – 6 as well as Column 9 lines 31 – 55 (quality and distortion / error considerations in encoding data); Akenine Paragraphs 153 – 159 (quality / error metrics considered in compression scheme used)];
b) compressing the image data with the selected first compression scheme to generate compressed image data [See claim 1 limitation b) for citations and citations in claim 8 limitation a) (selection of compression scheme with considerations)];
c) determining an encoding code indicative of the determined first compression scheme [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression technique used and ROIs compressed), 65 – 78 (metadata with each image to indicate compression of image data), 95 – 98, and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 10 lines 31 – 55 (signal to decoder schemes to progress through), Column 13 lines 4 – 46 (ROIs associated with each image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection compression the image including Table 1 with varying schemes / degrees of compressions); Akenine Paragraphs 106, 167 – 170 (encoding blocks / image data), and 188 – 195 (encoding for transmission / signaling partitions)]; and,
d) associating the encoding code with the compressed image data [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression technique used and ROIs compressed), 65 – 78 (metadata with each image to indicate compression of image data), 95 – 98, and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 10 lines 31 – 55 (signal to decoder schemes to progress through), Column 13 lines 4 – 46 (ROIs associated with each image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection compression the image including Table 1 with varying schemes / degrees of compressions); Akenine Paragraphs 106, 167 – 170 (encoding blocks / image data), and 188 – 195 (encoding for transmission / signaling partitions)].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 29, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
at least one microprocessor that [Saxena Figure 1 (see at least reference character 140) as well as Paragraphs 32 – 35, 38 – 41 (processor executes functions of an encoder / decoder), and 45]:
a) obtains image data for each of the n images, wherein n is more than 1: [See claim 1 preamble and limitation (a) for citations as the same / similar feature is recited in the method performed by the claimed apparatus];
b) compressing the image data for at least a first image of the n images in the sequence using a first compression scheme [See claim 1 limitation (b) for citations as the same / similar feature is recited in the method performed by the claimed apparatus]; and
c) compresses the image data for at least a second image of the n images using a second compression scheme, wherein the second image is subsequent to the first image [See claim 1 limitation (c) for citations as the same / similar feature is recited in the method performed by the claimed apparatus] and the first compression scheme is different from the second compression scheme wherein the first and second compression schemes use different compression mechanisms to thereby minimize compression artefacts [See claim 1 limitation (c) for citations as the same / similar feature is recited in the method performed by the claimed apparatus].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine as the method performed by the claimed apparatus.

Regarding claim 30, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
a) an encoder input buffer stored on a non-transitory computer-readable medium that, when executed by the microprocessor, receives the image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 29 – 33 (memory for image data to encode) and 35 – 40 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 17 – Column 13 line 15 (transmit and receive data to store for processing to compress or display), Column 15 lines 10 – 67, and Column 16 lines 1 – 37];
b) an encoder output buffer stored on a non-transitory computer-readable medium that, when executed by the microprocessor, stores compressed image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 29 – 33 (memory for image data to display) and 35 – 40 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 17 – Column 13 line 15 (transmit and receive data to store for processing to compress or display), Column 15 lines 10 – 67, and Column 16 lines 1 – 37]; and,
c) an encoder transmitter stored on a non-transitory computer-readable medium that, when executed by the microprocessor, transmits the image data from the encoder output buffer [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 29 – 33 (memory for image data to display as received by a transceiver), 36 – 42 (receive encoded input to decode and display), 45, and 67; Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 102, 104, 106, 850, and 870) as well as Column 6 lines 25 – 51 (transmit encoded data / data to support encoding to store in a buffer / memory / processor), Column 15 lines 10 – 67, and Column 8 line 62 – Column 9 line 10 (transmitter to encoded data)].
Please see claim 29 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 35, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches
wherein the system includes an encoder computing device stored on a non-transitory computer-readable medium in wireless communication with a decoder computing device stored on a non-transitory computer-readable medium that, when executed by the microprocessor, allows image data to be transferred between the encoder computing device and decoder computing device as compressed image data [Saxena Figure 1 as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding / transmission / decoding process), 28 – 30 (wireless communication with devices in a networked arrangement); Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 106, 901, and 905) as well as Column 3 line 62 – Column 4 line 37 (wireless communication between devices), Column 12 line 32 – Column 13 line 26 (bandwidth control of wireless communication of data between devices), and Column 14 lines 46 – 64 (various devices to implement the encoder / decoder), and Column 15 lines 10 – 67 (computer readable mediums for implementations)].
Please see claim 29 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 40, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 1 where one of ordinary skill in the art would readily recognize the citations in claim 1 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
for a sequence of n images within the digital content stream, wherein n is more than 1 [Saxena Figures 2, 5, and 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 5 – 6 (frame has multiple images stitched together – to combine with Figures 6 – 7 of Rhodes at least), 40 and 65 – 79 (video processed and de-compressed where images compose a frame such as for 360-degree viewing); Rhodes Figure 1 (see at least reference character 116), 6 (subfigures included where Figure 6C illustrates 16 images processed to form a larger image / frame rendering obvious the n >= 1 requirement of the claim), 8, 9, as well as Column 5 lines 25 – 33, Column 11 line 50 – Column 12 line 50 (decoding compressed image data received) Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing)]:
a) obtaining compressed image data for at least some of the n images [See claim 1 as well for citations in limitations (a) and (b) for forming the compressed data; Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 65 – 78 (metadata is associate with each image / frame / part of an image signaling how to decompress the compressed image)]; and
b) decompressing the compressed image data for at least a first image of the n images in the sequence using a first decompression scheme [See claim 1 claim limitation (b) as well for citations since the limitation is an obvious variant being the inverse of claim 1 limitation (b) to one of ordinary skill in the art.  Saxena Figures 2, 4 – 6, 8, and 10 (subfigures included) as well as Paragraphs 38 – 42 (decoding compressed / encoded data), 60 – 65 (sequence of images), 65 – 78 (metadata is associate with each image / frame / part of an image signaling how to decompress the compressed image), 95 – 97 (renders obvious decoding / decompression as the inverse process of encoding as readily known to one of ordinary skill in the art), and 111 – 114; Rhodes Figures 1, 4, 5, 8, and 9 (see at least reference character 414) as well as Column 10 lines 14 – 39 (decoding compressed data), Column 13 lines 4 – 46, and Column 14 lines 4 – 64; Akenine Figures 16 – 19 as well as Paragraphs 147 – 155 (decompression schemes used as inverse compression schemes)].
c) decompressing the compressed image data for at least a second image of the at least some of the n images using a second decompression scheme, wherein the second image is subsequent to the first image [Rhodes Figures 6 – 8 (see at least Figure 6C with several images ordered) as well as Column 13 line 47 – Column 14 line 45 (ordering images / areas for compression consideration and assigning each area / image a low, medium, or high compression scheme); Akenine Figures 16 – 19 (selection of compression scheme for an image in a sequence) as well as Paragraphs 147- 155 (decompressing compressed data for viewing)] and the first decompression scheme is different from the second decompression scheme, wherein the first and second compression schemes use different compression mechanisms to thereby minimize compression artefacts [Saxena Figures 2, 4 – 6,8, and 10 (subfigures included) as well as Paragraphs 38 – 42 (decoding compressed / encoded data), 65 – 78 (metadata with each image to guide selection or indicating compression scheme of the image with at least high or low fidelity), 95 – 97 (renders obvious decoding / decompression as the inverse process of encoding as readily known to one of ordinary skill in the art), and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 4, 5 (decide how to encode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 10 lines 14 – 39 (decoding compressed data), Column 13 lines 4 – Column 14 line 3 (ROIs associated with a sequence of image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection of how high to compress the image including Table 1 with different schemes or degrees of compressions for different input images / ROI sections to transmit as an image / frame in which resolution adjustments renders obvious a mechanism to achieve the compression scheme goal); Akenine Figures 16 – 19 (selecting compression scheme (e.g. lossy / lossless compression) per image with foveal / ROI consideration to modify teachings of Rhodes at least) as well as Paragraphs 138, 147 – 155 (assigning images lossy / lossless compression such as in Tables 1 and 2 as well as a degree / ratio of compression to achieve to modify the mechanism with error / artefact considerations for compression and to use in decompression (inverse process)), 156 – 164 (selection of compression based on bandwidth and eye tracking / foveal considerations to combine with the previous citations and ratios used with error / artefact considerations), 168 – 174 (macroblock partitioning of color channel / components as a mechanism as well as selection of a quantization parameter (minimizing number of values per block to code) or in Paragraph 174 using the “adaptive quantization lossy compression” as a mechanism to achieve the compression scheme goal)].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine as decompression is the obvious inverse process of the compression scheme / process of the method of claim 1 [See Saxena Paragraphs 40 and 95 – 97 at least].

Regarding claim 41, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 8 where one of ordinary skill in the art would readily recognize the citations in claim 8 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The Examiner notes the claim only requires “at least one of” options a) – l), thus not all limitations may be cited as they are not required in the interests of brevity, but does not necessarily mean the cite references do not teach features of the particular limitations.  The combination teaches
wherein the decompression scheme corresponds to a compression scheme used to generate the compressed image data and wherein the method includes determining the respective decompression scheme [Saxena Figures 1, 5, 8, and 10 (subfigures included) as well as Paragraphs 39 – 48 (metadata indicating compression technique used for decoding / decompression), 65 – 78 (metadata with each image including for decompression of image data), 95 – 98 (decode/ decompress inverse of encoding / compression), and 111 – 114 (metadata for regions to use various compression techniques); Rhodes Figure 1 (see at least reference character 116), 4 – 5 (decide how to decode image data on a per image / region basis), 6 (subfigures included), 8, and 9 as well as Column 5 lines 25 – 33, Column 10 lines 31 – 55 (signal to decoder schemes to progress through), Column 13 lines 4 – 46 (ROIs associated with each image as part of the image contents), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing / selection compression the image including Table 1 with varying schemes / degrees of compressions); Akenine Figures 16 – 20 as well as Paragraphs 139 – 142 and 147 – 155 (decompress the compressed stream),  where these citations are incorporated into citations for limitations a) through l) in the pending claim as well] in accordance with at least one of:
a) a compression scheme code indicative of the compression scheme used to compress the image data [See claim 8 limitations c) and d) and “wherein” limitation in the pending claim for citations];
b) a set degree of compression [See claim 8 limitation aii) and “wherein” limitation in the pending claim for citations];
c) a transmission bandwidth of a communication link used to transmit the compressed image data [See claim 8 limitation aiii) and “wherein” limitation in the pending claim for citations];
d) a transmission quality of service of a communications link used to transmit the compressed image data [See claim 8 limitation aiv) and “wherein” limitation in the pending claim for citations];
e) movement of a display device [See claim 8 limitation av) and “wherein” limitation in the pending claim for citations];
f) predicted movement of a display device [See claim 8 limitation avi) and “wherein” limitation in the pending claim for citations];
g) image display parameters [See claim 8 limitation avii) and “wherein” limitation in the pending claim for citations];
h) a target display resolution [See claim 8 limitation aviii) and “wherein” limitation in the pending claim for citations];
i) a channel being processed [See claim 8 limitation aix) and “wherein” limitation in the pending claim for citations];
j) a position of the array of pixels within the first image of the n images [See claim 8 limitation ax) and “wherein” limitation in the pending claim for citations];
k) a position of the array of pixels within the first image of the n images relative to a point of gaze of an observer of the first image of the n images [See claim 8 limitation axi) and “wherein” limitation in the pending claim for citations]; and,
l) compression quality metrics [See claim 8 limitation axii) and “wherein” limitation in the pending claim for citations];
Please see claim 40 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 43, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 7 where one of ordinary skill in the art would readily recognize the citations in claim 7 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
a) obtaining compressed image data for each of the n images [See claim 7 claim limitation (a) as well for citations since the limitation is an obvious variant being the inverse of claim 7 limitation (a) to one of ordinary skill in the art.  Saxena Figures 2, 5, and 8 (for images or video where one of ordinary skill in the art readily recognizes video as a sequence of images) as well as Paragraphs 40 and 65 – 77 (video processed and de-compressed); Rhodes Figure 1 (see at least reference character 116), 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, 9, as well as Column 5 lines 25 – 33, Column 11 lines 10 – 33, Column 13 lines 4 – 26, Column 11 line 50 – Column 12 line 50 (decoding compressed image data received) Column 13 lines 4 – 26, and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing and decoding)];
b) for each of the n images, decompressing the compressed image data [See claim 7 claim limitations (b) and (c) as well for citations since the limitation is an obvious variant being the inverse of claim 7 limitation (b) to one of ordinary skill in the art.  Saxena Figures 2, 5, 6, and 8 as well as Paragraphs 38 – 42 (decoding compressed / encoded data), 65 – 78 (metadata is associate with each image / frame / part of an image signaling how to decompress the compressed image), and 95 – 97 (renders obvious decoding / decompression as the inverse process of encoding as readily known to one of ordinary skill in the art); Rhodes Figures 1, 4 – 6 (subfigures included where Figures 4 and 5 are iterative methods to encode / decode images), 8, and 9 (see at least reference character 414) as well as Column 5 lines 25 – 33, Column 10 lines 14 – 39 (decoding compressed data) Column 11 lines 10 – 33 (encoding next image data to be later decoded), Column 13 lines 4 – 46 (decompressing current and next image), and Column 14 lines 4 – 64 (video and sequence of images with ROIs for processing); Further, the Examiner observes MPEP2144.04VI B (Duplication of Parts) provides additional motivation / rationale rendering obvious repeating limitations a) and b) in the current claim]; and,
Please see claim 40 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 61, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 29 where one of ordinary skill in the art would readily recognize the citations in claim 29 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
the system including at least one electronic decoder processing device comprising a microprocessor that [Saxena Figure 1 (see at least reference character 140) as well as Paragraphs 32 – 35, 38 – 41 (processor executes functions of an encoder / decoder), and 45; Rhodes Figures 1 and 8 (see at least reference characters 110, 800, and 810) as well as Column 14 lines 46 – 64 (various devices for implementation of the encoder / decoder including microprocessors) and Column 15 lines 28 – 67] performs the steps of:
a) obtaining compressed image data for at least some of the n images, wherein n is more than 1 [See claim 40 limitation (a) for citations as the same / similar feature is recited in the method performed by the claimed apparatus]; and,
b) decompressing the compressed image data for each of the at least some of the n images using a different decompression scheme, wherein the first and second compression schemes use different compression mechanisms to thereby minimize compression artefacts [See claim 40 limitations (b) and (c) for citations as the same / similar feature is recited in the method performed by the apparatus].
Please see claim 40 for the motivation to combine Saxena, Rhodes, and Akenine as the method performed by the claimed apparatus.

Regarding claim 62, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claims 29 and 30s where one of ordinary skill in the art would readily recognize the citations in claims 29 and 30 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
a) a decoder input buffer stored on a non-transitory computer-readable medium that, when executed by the microprocessor, receives the compressed image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 29 – 33 (memory and receivers for image data from other sources) and 36 – 40 (receive encoded input); Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 50 – Column 13 line 15 (transmit and receive data to store for processing to compress or display), Column 15 lines 10 – 67 and Column 16 lines 1 – 37]; and
b) a decoder output buffer stored on a non-transitory computer-readable medium that, when executed by the microprocessor stores the image data [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 29 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 9 – 33 (memory for image data to display) and 36 – 40 (receive encoded input to decode and display); Rhodes Figures 1 – 2, 6, and 8 – 9 (see at least reference characters 106, 110, 810, 815, 840, 850, 870, and 901) as well as Column 12 lines 9 – 31 and Column 12 line 50 – Column 13 line 15 (transmit and receive data to store for processing to compress or display), Column 15 lines 10 – 67, and Column 16 lines 1 – 37]; and,
c) a decoder transceiver stored on a non-transitory computer-readable medium that, when executed by the microprocessor receives the compressed image data and provides the compressed image data to the input buffer [Saxena Figure 1 (see at least reference characters 110, 115, 125, 140, and 160), 8 and 10 (subfigures included) as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding process), 29 – 33 (memory for image data to display as received by a transceiver) and 36 – 40 (receive encoded input to decode and display)].
Please see claim 61 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 68, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The Examiner observes the claim is the inverse (decoding / decompression) of claims 29 and 35 where one of ordinary skill in the art would readily recognize the citations in claims 29 and 35 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches wherein the system includes a decoder computing device stored on a non-transitory computer-readable medium in wireless communication with an encoder computing device stored on a non-transitory computer-readable medium that, when executed by the microprocessor, allows image data to be transferred between the encoder computing device and decoder computing device as compressed image data [Saxena Figure 1 as well as Paragraphs 9 (computer readable media such as memories disclosed to combine or implement various elements of the coding / transmission / decoding process), 28 – 30 (wireless communication with devices in a networked arrangement); Rhodes Figures 1, 4 – 5, and 8 – 9 (see at least reference characters 106, 901, and 905) as well as Column 3 line 62 – Column 4 line 37 (wireless communication between devices) and Column 12 line 32 – Column 13 line 26 (bandwidth control of wireless communication of data between devices), Column 14 lines 46 – 64 (various devices to implement the encoder / decoder), and Column 15 lines 10 – 67 (computer readable mediums for implementations)].
Please see claim 61 for the motivation to combine Saxena, Rhodes, and Akenine.

Regarding claim 73, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence.  The combination teaches wherein each image is a frame and wherein the method allows each frame within the digital content stream to be compressed individually [Saxena Figures 2 – 6 as well as Paragraphs 44 (“image” and “frame” are obvious variants to one of ordinary skill in the art), 73 and 109; Rhodes Figures 4 – 6 and 9 as well as Column 10 line 59 – Column 11 line 13 (frame compressed has the image data) and Column 12 lines 13 – 57 (frame has several ROIs of an image to transmit – in view of Figure 6C at least)].
Please see claim 61 for the motivation to combine Saxena, Rhodes, and Akenine.

Claims 11, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, Akenine, and further in view of Keeney, et al (US Patent #7,027,655 B2 referred to as “Keeney” throughout) [Cited in Applicant’s December 18th, 2020 IDS].
Regarding claim 11, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Keeney teaches additional particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques to supplement Akenine’s teachings.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes using at least one compression scheme to:
a) obtain pixel data from the image data, the pixel data representing an array of pixels within the one or more images [See claim 14 limitation a) for citations since the same / similar features are recited];
b) determine a position of the array of pixels within the one or more images relative to a defined position, the defined position being indicative of a point of gaze of the user [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including those based on gaze direction); Akenine Figure 18 (subfigures included) as well as Paragraphs 156 – 158 (eye tracking / position detection and foveal considerations for compression determination); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image from)]; and
c) compress the pixel data in accordance with the determined position so that a degree of compression depends on the determined position of the array of pixels [Saxena Figure 4 as well as Paragraphs 39 – 42 (head movement / direction for pixels/ images to treat / compress), 49 – 61 (treatment of the viewpoint / gaze to determine images to compress to varying degrees and select different schemes); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Akenine Figure 18 (subfigures included) as well as Paragraphs 156 – 158 (eye tracking / position detection and foveal considerations for compression determination); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image from including Q factor selection for degree of compression)] and so that the degree of compression at least one of:
i) is based on a distance from the determined position to the array of pixels [Saxena Figure 4 as well as Paragraphs 49 – 61 (distance from eye / gaze used); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (distance from gaze / eye to ROI used in compression degree determination) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Akenine Figure 18 (subfigures included) as well as Paragraphs 156 – 158 (eye tracking / position detection and foveal considerations for compression determination including images / areas near the focus point of the image / where the user gaze / eyes are looking); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance (viewing distance) to view image (rendering obvious the array of pixels in the image from the sequence) from including Q factor selection for degree of compression)];
ii) is based on a direction in the image relative to the determined position [Saxena Figure 4 as well as Paragraphs 35 – 36 and 49 – 61 (direction of device / viewer gaze used in prioritizing compression of image); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze direction of use for ROI to select encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (direction from gaze / eye to ROI used in compression degree determination) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Akenine Figure 18 (subfigures included) as well as Paragraphs 156 – 158 (eye tracking / position detection and foveal considerations for compression determination including images / areas near the focus point of the image / where the user gaze / eyes are looking); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including direction to view image from including Q factor selection for degree of compression)];
iii) progressively increases moving outwardly from the determined position [Saxena Figure 4 as well as Paragraphs 49 – 61 (distance from eye / gaze used); Rhodes Figures 4 – 6 as well as Column 6 lines 25 – 51 (gaze direction for image / area of interest), Column 7 line 49 – Column 8 line 8, Column 8 lines 41 – 62 (gaze direction for points / pixels of interest in an image for compression), Column 9 lines 31 – 55 (gaze of use for ROI detection for selective encoding / compression (e.g. low or high compression)), Column 13 lines 4 – 62 (distance from gaze / eye to ROI used in compression degree determination where high compression is used for less significant / distant portions) and Column 14 lines 4 – 45 (compression on ROI including gaze direction consideration with degrees of compression in Table 1); Akenine Figures 17 – 19 (subfigures included) as well as Paragraphs 151 – 158 (See Tables 1 where the rank / preferred order / hierarchy of compression schemes have degrees increasing the further away from the gaze / eye position track of the user is); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image (the outwardly from the desired / gaze point in the ROI affects compression rates) from including Q factor selection for degree of compression which increases the less significant the image is further away)]; and,
iv) provides foveated compression [Akenine Figures 17 – 19 (subfigures included) as well as Paragraphs 148 – 158 (in particular Paragraphs 148 – 150 teach compression as part of foveated rendering where Paragraphs 151 – 157 teach compression decisions with eye tracking / foveal considerations and Paragraph 158 teaches more details of foveated rendering); Keeney Figures 2 – 4 as well as Column 6 line 42 – Column 7 line 23 (gaze of user / viewer to establish ROIs in images as focus point for compression), Column 8 lines 5 – 27 (human fovea considerations / compression with foveal vision considered for how much to compress the image (resolution / block size / frequencies allowed and quantization)), and Column 10 lines 26 – 62 (foveal vision considerations including distance to view image from including Q factor selection for degree of compression)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, Akenine, and Keeney as the current limitation performs operations and compression determinations on an array of pixels as does claim 14.

Regarding claim 14, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Keeney teaches additional particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques to supplement Akenine’s teachings.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes using at least one of the compression schemes to:
a) obtain pixel data from the image data, the pixel data representing an array of pixels within the one or more images [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78 (pixels locations and coordinates / array treatment for segmentation and encoding); Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25, and Column 13 lines 4 – 46 (pixels comprise ROIs to compress); Keeney Figures 2 and 4 as well as Column 8 lines 45 – 59 (blocks of pixels used for compression where the block renders obvious the claimed array of pixel data)];
b) apply a transformation to the pixel data to determine a set of frequency coefficients indicative of frequency components of the array of pixels [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed – combinable / modified by Keeney), and Column 13 lines 4 – 46 (pixels comprise ROIs to compress for transforms); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (blocks of pixels used for compression is DCT transform is used thus providing frequency content to further compress (quantize / truncate / set to zero particular coefficients)), and Column 9 lines 1 – 41 (combinable with wavelets to generate frequency information to further process)];
c) selectively encode at least some of the frequency coefficients using a bit encoding scheme to thereby generate a set of encoded frequency coefficients, wherein the bit-encoding scheme defines fee number of bits used to encode each of the frequency coefficients [Saxena Figures 2, 4, 5, 8 and 10 (subfigures included) as well as Paragraphs 66 – 78 (pixels locations and data for encoding); Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies)], and wherein the frequency coefficients are selectively encoded so that at least one of:
i) at least some of the encoded frequency coefficients have different numbers of bits [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
ii) a smaller number of bits are used to encode frequency coefficients corresponding to higher frequencies [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
iii) number of bits are progressively reduced as they are used to encode frequency coefficients are used to encode frequency coefficients corresponding to frequencies that are progressively increased [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
iv) at least one frequency coefficient is encoded with zero bits so that the set of encoded frequency coefficients is smaller than the set of frequency coefficients [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies (thus discarding others and having a smaller set of non-zero coefficients to encode) to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)]; and, 
v) at least one frequency coefficient is encoded with zero bits corresponding to higher frequencies [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various levels); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), and Column 9 lines 1 – 53 (using frequency cut-off / select frequencies (thus discarding coefficients to encode) to generate more zero coefficients at higher frequencies and use shorter codewords for zero values)];
d) generate compressed image data using the encoded frequency coefficients [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images to compress), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed for compression or as part of an encoding / compression algorithm – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (compress transforms based on ROIs); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (selective encoding frequency information), and Column 9 lines 1 – 66 (encoding modified / quantized frequency information)].
Please see claim 1 for the motivation to combine Saxena, Rhodes, and Akenine.
The motivation to combine Keeney with Akenine, Rhodes and Saxena is to combine features in the same / similar field of invention of compressing (and decompressing) images for display accounting for the gaze / view of the user (or audience) [Keeney Column 1 lines 8 – 27] in order to improve coding efficiency accounting for user gaze / regions of importance in images for display [Keeney Column 2 lines 45 – 67 where additionally the Examiner observes at least KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Saxena, Rhodes, Keeney, and Akenine which will be used throughout the Rejection.

Regarding claim 16, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Keeney teaches additional particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques to supplement Akenine’s teachings.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data.  The combination teaches
wherein the method includes:
a) selecting the bit encoding scheme from a plurality of bit encoding schemes based on at least one of the compression schemes, wherein each of the plurality of bit encoding schemes selectively encodes different frequency coefficients with respective different numbers of bits to provide a different degree of compression [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images contains pixel data / arrays of pixels), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed to generate zero coefficients – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (pixels comprise ROIs to compress for transforms at various degrees); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney recognizes zero values have shorter codewords and uses fewer bits in encoding), Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies and use shorter codewords for zero values for the bit stream (using bit encoding schemes)) and Column 10 lines 26 – 67 (bit budget considered encoding blocks)] and wherein the bit encoding scheme is selected at least in part depending on at least one of:
i) a desired degree of compression [See previous claim limitation and claim limitation 8aii) for citations and additionally Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients as part of selective encoding where one of ordinary skill in view of the teachings of Keeney to select which coefficients are zero (by choosing the Q factor or the frequency cut-off / truncation point) affects the degree of compression), Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies affecting degree of compression) and Column 10 lines 26 – 67 (degrees of compression from encoding scheme choices including Q factors)]; and,
ii) the position of the array of pixels [See previous claim limitation and claim limitation 8ax) for citations and additionally Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67 (truncating DCT transform coefficients or set to zero particular coefficients where one of ordinary skill in the art readily recognizes with the DCT the coefficients location in the block indicate frequency information thus pixel position is accounted for), Column 9 lines 1 – 53 (using frequency cut-off / select frequencies to generate more zero coefficients at higher frequencies affecting degree of compression based on location) and Column 10 lines 26 – 67 (degrees of compression from encoding scheme choices including Q factors)]; and,
b) encoding the frequency coefficients in accordance with the selected bit encoding scheme [Rhodes Figures 4 – 7 and 9 (subfigures included) as well as Column 7 lines 25 – 47 (images to compress), Column 8 lines 46 – Column 9 line 25 (transforms of pixels to generate frequency information performed for compression or as part of an encoding / compression algorithm – combinable / modified by Keeney), Column 13 lines 4 – 46 and Column 14 lines 4 – 45 (compress transforms based on ROIs); Keeney Figures 2 and 4 as well as Column 8 lines 22 – 67, Column 9 lines 1 – 53 and Column 10 lines 26 – 67 (bit budget considered encoding blocks with bit encoding techniques)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, Akenine, and Keeney.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, Akenine, and further in view of Tantos, et al. (US PG PUB 2014/0184475 A1 referred to as “Tantos” throughout).
Regarding claim 47, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Tantos teaches processing in case of loss / missing / corrupted data during transmission in the communication link / channel.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and with Tantos data recovery techniques in case of lost / discarded data.  The combination teaches
wherein the method includes using at least one decompression scheme to duplicate an image to recover a frame rate for a discarded image [See claim 40 limitation b) at least regarding the claimed “decompression scheme” for citations from Saxena and Rhodes and additionally Saxena Table 7 (recovery points signaled); Tantos Figures 4 and 9 – 10 (subfigures included – see at least reference characters 654, 656, 658, and 660) as well as Paragraphs 35, 75, and 92 – 94 (data loss and replicating data for recovery) and Paragraphs 149 – 155 (handling lost / failed data in transmission at the receiver)].
Please see claim 40 for the motivation to combine Saxena, Rhodes, and Akenine.
The motivation to combine Tantos with Akenine, Rhodes and Saxena is to combine features in the same / related field of invention of communication issues in HMD devices [Tantos Paragraphs 1 – 3] in order to improve the user experience by creating a more robust communication system [Tantos Paragraphs 4 and 34 – 35 where the Examiner observes at least KSR Rationales (D) or (F) are also applicable].

Claims 48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Saxena, Rhodes, Akenine, Keeney, and further in view of Perron, et al. (US PG PUB 2017/0085872 A1 referred to as “Perron” throughout).
Regarding claim 48, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques.  Perron teaches signaling the number of bits used per symbol / frequency coefficient encoded in entropy coding and decoding using the symbols.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data and Perron’s teachings / suggestion of the symbol table in entropy encoding.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 14 where one of ordinary skill in the art would readily recognize the citations in claim 14 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
wherein the method includes using at least one of the decompression schemes to:
a) determine a set of encoded frequency coefficients from the compressed image data in accordance with a bit encoding scheme that defines the number of bits used in each encoded frequency coefficient [See claim 14 limitation a) and claim 40 limitation b) (metadata used for decoding in Saxena and Rhodes) for citations and additionally Keeney Figure 2 (see at least reference character 95 to process an encoded bitstream) as well as Column 1 lines 28 – 65 (entropy encoding as a known technique in image / video compression as well as the decoding process – see MPEG and JPEG references), Column 8 lines 45 – 67 (entropy encoding frequencies), Column 9 lines 34 – 53; Perron Figures 2, 4, 6 as well as paragraphs 74 – 80 (symbols converted to bits and assignment of number of bits to symbol frequency use (e.g. “0” has a short number of bits)];
b) performing bit decoding of the encoded frequency coefficients in accordance with the bit encoding scheme to thereby generate a set of frequency coefficients, wherein at least one frequency coefficient is generated so that the set of encoded frequency coefficients is smaller than the set of frequency coefficients [See claim 14 limitation c) for citation and additionally Perron Paragraphs 74 – 80 with the scan order of the frequency coefficients for entropy encoding considerations and use of run-length coding]; and,
c) applying an inverse transformation to the set of frequency coefficients to determine pixel data representing an array of pixels within the one or more images [See claim 14 limitation b) for citations and additionally Keeney Figure 2 (see at least reference character 95) as well as Column 5 lines 37 – 64 (decoding the compressed data thus performing inverse encoding steps); Perron Figure 8 (see at least reference characters 81 and 82) as well as Paragraphs 69, 71 – 74 (transform and inverse for decoding / computing residuals and prediction)].
Please see claim 14 for the motivation to combine Saxena, Rhodes, Akenine, and Keeney as decompression is the obvious inverse process of the compression scheme / process of the method of claim 1 [See Saxena Paragraphs 40 and 95 – 97 at least].
The motivation to combine Perron with Keeney, Akenine, Rhodes, and Saxena is to combine features in the same / related field of invention of video distribution with live / on-demand applications [Perron Paragraphs 2 – 3 and 5 – 6] in order to improve coding efficiency for the decoder end [Perron Paragraphs 10 – 13 and 75 where the Examiner observes KSR Rationales (D) or (F) are also applicable].
This is the motivation to combine Saxena, Rhodes, Akenine, Keeney, and Perron that will be used throughout the Rejection.

Regarding claim 50, Saxena teaches treating different regions of images / panoramic / stitched landscapes different to account for user gaze and regions of interest.  Rhodes teaches displaying images on user glasses / heads-up style display and compression techniques associated with various regions of interests in the image accounting for the user as well.  Akenine further renders obvious teachings of Rhodes in providing more details on setting compression ratios and goals with foveal considerations and adjusting compression goals throughout the sequence of images (e.g. in Rhodes).  Keeney teaches particulars in coding / compressing images (and renders obvious the inverse operation as well) including zeroing transform coefficients to improve codeword length in encoding (and similarly for decoding) incorporating block / region based encoding techniques.  Perron teaches signaling the number of bits used per symbol / frequency coefficient encoded in entropy coding and decoding using the symbols.
It would have been obvious to one of ordinary skill art before the effective filing date of the claimed invention to modify Saxena’s encoding techniques for treating images to be seen by the user in a heads-up fashion with those taught by Rhodes to achieve various degrees of compression using specific techniques and compression goals as taught by Akenine for different images in the sequence and in combination with Keeney’s teachings in taking transforms, quantizing, and zeroing transform coefficients to more efficient encode (and have shorter words to decode similarly) image data and Perron’s teachings / suggestion of the symbol table in entropy encoding.  The Examiner observes the claim is the inverse (decoding / decompression) of claim 14 where one of ordinary skill in the art would readily recognize the citations in claim 14 as the inverse of the claimed decoding / decompression claim especially in view of Saxena Paragraphs 40 and 95 – 97.  The combination teaches
a) selecting the bit encoding scheme from a plurality of bit encoding schemes based on at least one of the decompression schemes [See next limitation for citations and additionally see claim 40 limitations a) and b) for citations]; wherein each of the plurality of bit encoding scheme selectively encodes different frequency coefficients with respective different numbers of bit to provide a different degree of compression [See claim 40 limitations a) and b) (metadata signals how to decode and tables to use and claim 16 limitation a) for citations of Saxena, Rhodes, and Keeney in making the selection – see Keeney Figure 2 (see at least reference character 95) and Perron Figure 8 as well as Paragraphs 71 – 75] and wherein the bit encoding scheme is selected at least in part depending on at least one of:
i) an encoding code [See claim 16 limitations a) and b) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (entropy encoding schemes to generate codes)];
ii) the bit encoding scheme used to generate the compressed image data [See claim 16 limitations a), ai), and aii) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (entropy encoding schemes to generate codes)]; and, 
iii) the position of the array of pixels [See claim 16 limitation aii) for citations and additionally Perron Figure 8 as well as Paragraphs 71 – 77 (scan order part of entropy encoding / decoding)]; and,
b) decoding the encoded frequency coefficients in accordance with the selected bit encoding scheme [See claim 16 limitation b), Claim 40 limitations a) and b) and Claim 48 limitations b) and c) for citations and additionally Perron Figure 8 as well as Paragraphs 5 – 11, 33 – 37 (decoder known), 67, and 71 – 77 (entropy encoding schemes to generate codes)].
Please see claim 48 for the motivation to combine Saxena, Rhodes, Akenine, Keeney, and Perron.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Lee, et al. (US PG PUB 2007/0263938 A1 referred to as “Lee” throughout) in Paragraphs 33 and 41 – 47 discussion compression issues in a foveal vision framework similar to the pending application.  Armstrong (US PG PUB 2017/0075416 A1 referred to as “Armstrong” throughout) teaches in Paragraph 87 number of bits per symbol for the entropy encoding step.  Atluru, et al. (US PG PUB 2018/0146198 A1 referred to as “Atluru” throughout) teaches in Figures 3 and 4 (subfigures included) compression based on gaze / line of sight of viewer for HMD and similar devices.
Reference that could raise ODP Issues based on amendments made to the claims: Fitzgerald, et al. (US Patent #10,657,674 B2 referred to as “Fitzgerald” throughout).
References found based on updated search and consideration include: Schmidt, et al. (US PG PUB 2020/0081524 A1 referred to as “Schmidt” throughout) in Figure 3 and Paragraph 59 renders obvious gaze location / head movement to select compression factors / mechanisms to use for the image to display.  Raveendran, et al. (US PG PUB 2017/0324951 A1 referred to as “Rav” throughout) teaches in Paragraphs 48 – 51 frame rate maintenance consideration to process images to account for head movement of a user wearing a HMD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487